574 N.W.2d 70 (1998)
In re Petition for DISCIPLINARY ACTION AGAINST Timothy O. GRATHWOL, an Attorney at Law of the State of Minnesota.
No. C4-94-2196.
Supreme Court of Minnesota.
February 25, 1998.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for revocation of probation of respondent Timothy O. Grathwol and imposition of additional public discipline on allegations that respondent has committed misconduct warranting public discipline, namely trust account overdrafts, failure to deposit retainer in trust account and to promptly return unearned retainer and misleading ethics investigator in regard to matter, failure to satisfy a judgment for a court reporter, failure to communicate with a client and return unearned fees and noncooperation with the Director's investigation; and
WHEREAS, respondent has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), unconditionally admits the allegations of the petition, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is an indefinite suspension with no right to apply for reinstatement for at least 12 months pursuant to Rule 15, RLPR, and with the requirement for a reinstatement hearing pursuant to Rule 18, RLPR, not waived. Reinstatement is further conditioned upon (1) payment of costs in the amount of $900 plus interest pursuant to Rule 24(d), RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility examination pursuant to Rule 18(e); (4) satisfaction of the continuing legal education requirements pursuant to Rule 18(e), RLPR; (5) a demonstration by clear and convincing evidence of respondent's psychological fitness to practice law; and (6) restitution to the following clients:


   CLIENT   AMOUNT
    L.E.    $314.05
    J.G.      40.00
    K.K.      50.00
    A.L.      68.00
    L.R.      10.00
    K.T.      46.00
    C.T.      50.00

Respondent agrees to submit any fee disputes concerning advance retainers to binding fee arbitration; and
WHEREAS, this court has independently reviewed the record and agrees with the jointly recommended disposition is appropriate,
IT IS HEREBY ORDERED that respondent Timothy O. Grathwol is indefinitely suspended from the practice of law for a minimum of 12 months with any reinstatement subject to the jointly agreed-to conditions set out above. Respondent shall pay costs of $900 plus interest to the Director pursuant to Rule 24(d), RLPR.
             /s/ BY THE COURT:
             /s/ Alan C. Page
                 Alan C. Page
                 Associate Justice